UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-7000
MARK ANTHONY REYNOLDS,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Northern District of West Virginia, at Clarksburg.
                  Irene M. Keeley, District Judge.
                      (CR-98-27, CA-00-65-1)

                      Submitted: October 26, 2000

                      Decided: December 29, 2000

 Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                              COUNSEL

Mark Anthony Reynolds, Appellant Pro Se. Paul Thomas Camilletti,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West
Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. REYNOLDS
                              OPINION

PER CURIAM:

   Mark Anthony Reynolds seeks to appeal the district court’s order
denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.
2000). We have reviewed the record and the district court’s opinion
accepting the recommendation of the magistrate judge and find no
reversible error. On appeal, Reynolds asserts that he was not compe-
tent to enter his guilty plea. He is foreclosed from raising this claim
in a § 2255 action because he failed to show cause and prejudice to
excuse his failure to raise this constitutional claim on direct appeal.
See United States v. Frady, 456 U.S. 152, 167-68 (1982).

   Next, Reynolds challenges the district court’s disposition of his
claim that the Government breached the plea agreement. Because
Reynolds litigated this claim on direct appeal, he may not reassert it
in a collateral proceeding, absent exceptional circumstances not pres-
ent here. See Boeckenhaupt v. United States, 537 F.2d 1182, 1183
(4th Cir. 1976).

   Finally, Reynolds contends for the first time on appeal that the dis-
trict court’s finding regarding the amount of the loss used to enhance
his base offense violated the Supreme Court’s decision in Apprendi
v. New Jersey, 120 S. Ct. 2348 (2000). We generally do not consider
issues raised for the first time on appeal, except under narrow circum-
stances not present here. See Muth v. United States, 1 F.3d 246, 250
(4th Cir. 1993) (holding that issues raised for first time on appeal gen-
erally will not be considered absent exceptional circumstances of
plain error or fundamental miscarriage of justice).*

  Accordingly, we deny Reynolds’ motion for a certificate of
appealability and dismiss the appeal. We dispense with oral argument
because the facts and legal contentions are adequately presented in the

  *Even if this claim were properly before the court, Reynolds was not
sentenced above the statutory maximum for the offense of conviction, so
the sentence does not implicate the concerns raised in Apprendi. See
United States v. Angle, ___ F.3d ___, 2000 WL 1515159 (4th Cir. Oct.
12, 2000), petition for rehearing filed, Oct. 26, 2000 (No. 96-4662).
                    UNITED STATES v. REYNOLDS                     3
materials before the court and argument would not aid the decisional
process.                                                DISMISSED